    Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 1 of 10




        In the United States Court of Federal Claims
                                No. 18-1880C
                          (Filed: January 23, 2019)
                        (Re-filed: January 28, 2019) 1
                         NOT FOR PUBLICATION

**************************

ORACLE AMERICA, INC.,

                     Plaintiff,
                                                         Bid protest; pre-award bid
v.                                                       protest; 28 U.S.C. §
                                                         1491(b)(1) (2018); motion
THE UNITED STATES,                                       to complete, to supplement,
                                                         and for limited discovery;
                     Defendant,                          complete administrative
                                                         record; effective judicial
and                                                      review.

AMAZON WEB SERVICES, INC.,

                     Intervenor.

**************************

      Craig A. Holman, Washington, DC, for plaintiff. Kara L. Daniels,
Dana E. Koffman, Amanda J. Sherwood, and Nathaniel E. Castellano, of
counsel.

       William P. Rayel, Senior Trial Counsel, United States Department of
Justice, Civil Division, Commercial Litigation Branch, Washington, DC,
with whom were Joseph H. Hunt, Assistant Attorney General, Robert E.
Kirschman, Jr., Director, Patricia M. McCarthy, Assistant Director, for
defendant. Christina M. Austin and Andrew Bramnick, Washington
Headquarters Service & Pentagon Force Protection Agency, United States
Department of Defense, Office of General Counsel, of counsel.

1
 This order was originally issued under seal. Counsel for AWS filed a notice
on January 25, 2019, on behalf of the parties, stating that the parties do not
propose any redactions. Therefore, this order is re-issued without redactions.
 Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 2 of 10



      Daniel R. Forman, Washington, DC, for intervenor. Olivia L. Lynch
and Robert J. Sneckenberg, of counsel.

                                   ORDER

       BRUGGINK, Judge.

        On December 28, 2018, plaintiff, Oracle America, Inc. (“Oracle”),
filed a motion to complete and supplement the administrative record (“AR”)
and for leave to conduct limited deposition and document discovery. The
motion is fully briefed, and oral argument is deemed unnecessary. Because
plaintiff has not demonstrated that the AR is incomplete, that it must be
supplemented to allow for effective judicial review, or that grounds exist to
permit discovery, we deny the motion.

        On July 26, 2018, after making a single-award determination, the
Department of Defense (“DoD”) issued a request for proposals (“RFP”),
seeking infrastructure as a service and platform as a service to provide DoD
with an “‘enterprise cloud services solution that can support unclassified,
secret, and top secret information,’” known as the Joint Enterprise Defense
Infrastructure (“JEDI”) Cloud procurement. Def.’s Resp. 6 (quoting AR
5956). DoD anticipates awarding an indefinite-delivery, indefinite-quantity
(“IDIQ”) contract to a single, best value offeror with a potential ten-year
performance period, a maximum contract limit of $10 billion, and a
minimum guaranteed amount of $1 million. The solicitation is ongoing, and
DoD has not announced the proposals moving forward after evaluation of the
gate criteria.

        Oracle filed a pre-award bid protest here on December 6, 2018, after
an unsuccessful protest at the Government Accountability Office (“GAO”).
Oracle’s protest comes early in the evaluation period and presents three
limited arguments. First, plaintiff contends that the agency’s determination
to issue a single-award IDIQ contract, rather than make multiple awards,
violates the law and lacks a rational basis. Second, Oracle argues that three
gate criteria exceed the agency’s needs and unduly restrict competition.
Third, plaintiff argues that the contracting officer (“CO”) failed to properly
investigate and address conflicts of interest regarding two former DoD
employees, Anthony DeMartino and Deap Ubhi, during the CO’s pre-
solicitation evaluation of conflicts of interest. The present motion implicates
the second and third issues.


                                      2
 Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 3 of 10



       Pursuant to the court’s December 13, 2018 scheduling order, the
government circulated a tentative AR index, and, after reviewing it, on
December 28, Oracle filed the present motion to complete the record with
materials it contends the agency had in front of it during the decision-making
process, to supplement the record with material that was not considered, and
for leave to conduct limited deposition and document discovery. The
government filed the AR on January 10, 2019. The government and the
intervenor, Amazon Web Services (“AWS”), responded on January 11,
opposing the motion with one minor exception. Oracle replied in support of
its motion on January 16.

        Oracle seeks the inclusion of eight categories of existing documents
that it alleges were available and considered by the agency but were omitted
from the AR. One relates to the allegedly unduly restrictive gate criteria. As
to that category, Oracle seeks to include the proposals submitted in response
to the final RFP and the agency’s evaluation of them. The remaining seven
categories of presumably existing materials relate to Oracle’s conflict of
interest argument:

   1. Documents related to the role of Mr. DeMartino, Mr. Ubhi, or Sally
      Donnelly in the preparation of the September 13, 2017 DoD
      “Accelerating Enterprise Cloud Adoption” Memorandum;
   2. Documents related to the role of Mr. DeMartino, Mr. Ubhi, or Ms.
      Donnelly in the Secretary of Defense’s visit to AWS in the summer
      of 2017;
   3. Documents related to the Cloud Executive Steering Group and any
      other DoD meetings that Mr. DeMartino, Mr. Ubhi, or Ms. Donnelly
      attended related to the JEDI Cloud;
   4. Documents in defendant’s possession related to (i) communications
      between AWS and Mr. DeMartino, Mr. Ubhi, or Ms. Donnelly while
      they were employed or specially employed by DoD; (ii)
      communications involving Mr. DeMartino, Mr. Ubhi, or Ms.
      Donnelly about the JEDI Cloud; and (iii) communications involving
      Mr. DeMartino, Mr. Ubhi, or Ms. Donnelly about AWS;
   5. The JEDI Cloud Google Drive or, at a minimum, the index of
      documents on the drive and metadata showing the author, name of the
      document, the version, date, and any other metadata;
   6. Non-privileged Standard of Conduct Office documents or
      communications regarding the JEDI Cloud and participants in the
      procurement; and
   7. Documents related to the JEDI Cloud that Mr. DeMartino, Mr. Ubhi,
                                      3
 Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 4 of 10



       or Ms. Donnelly created or accessed.

See Pl.’s Mot. to Suppl. 23–28.

        Alternatively, plaintiff argues that the eight categories of documents
listed above should supplement the record. Additionally, it seeks to
supplement the record with public statements made by DoD representatives
and Mr. Ubhi, included in Oracle’s Exhibits A and B to its motion. Finally,
Oracle requests that it be permitted to conduct limited deposition and
document discovery of Mr. DeMartino and Mr. Ubhi to develop a more
complete understanding of the conflict of interest allegations.

       The government opposes Oracle’s motion with respect to all but one
document: Exhibit B to Oracle’s motion, which is a publicly available
document purportedly created by DoD which mentions the single-award
strategy. The government included that document in the AR at Tab 92. That
request is thus moot. Regarding the motion to complete the AR, the
government contends that Oracle has not demonstrated that the categories of
documents listed were considered by the agency when making decisions
regarding the gate criteria or the conflicts of interest.

       Furthermore, defendant contends that Oracle’s motion reveals that its
argument on the merits will amount to a request for a de novo review of the
conflict of interest investigation, rather than seeking a determination of
whether the CO’s review, based on the existing record, had a rational basis.
The government argues that the voluminous AR is sufficient to permit
effective judicial review of that limited question. Finally, the government
argues that Oracle has not presented any extra-record facts of bias on behalf
of Mr. DeMartino or Mr. Ubhi sufficient to trigger discovery.

       I.     Legal Standards

        This court has jurisdiction over challenges brought by interested
parties to actions taken by federal agencies in connection with procurements.
28 U.S.C. § 1491(b)(1) (2018). Our review is conducted pursuant to the
standards set forth in the Administrative Procedure Act, 5 U.S.C. § 706
(2018). Id. § 1491(b)(4). Thus, the court’s ultimate question when
considering the merits is whether the agency acted arbitrarily or capriciously,
abused its discretion, or conducted itself in a manner that is otherwise not in
accordance with law. See 5 U.S.C. § 706. Even if a reasonable person might
have reached a different conclusion, we will not set aside the agency’s
                                      4
 Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 5 of 10



determination unless the protestor can demonstrate that the agency lacked a
rational basis or violated law or regulation. Impresa Construzioni Geom.
Domenico Garufi v. United States, 238 F.3d 1324, 1332–33 (Fed. Cir. 2001)
(citations omitted). If the court finds that the agency’s decision-making
process was not properly documented or was inadequate in some regard, the
court generally will not substitute its views for that of the decision maker but
rather will remand the matter back to the agency. Id. at 1338 (citing Florida
Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985)).

        Our task, thus, is “‘to apply the appropriate APA standard of review .
. . to the agency decision based on the record the agency presents to the
reviewing court.” Axiom Res. Mgmt., Inc. v. United States, 564 F.3d 1374,
1379 (Fed. Cir. 2009) (quoting Florida Power & Light Co., 470 U.S. at 743–
44) (emphasis omitted). Of course, “[a] complete administrative record is
the predicate to meaningful and effective judicial review . . . .” Joint Venture
of Comint Sys. Corp. v. United States, 100 Fed. Cl. 159, 168 (2011).

        Requests to complete the AR and to supplement the AR are distinct.
A complete AR includes “all the material that was developed and considered
by the agency in making its decision.” Cubic Applications, Inc. v. United
States, 37 Fed. Cl. 339, 342 (1997) (citing Camp v. Pitts, 411 U.S. 138, 142
(1973)). It should “include the information relied upon by the relevant
agency decision makers and their advisers in reaching the decisions being
challenged, and the contemporaneously articulated reasons for these
decisions.” E.W., Inc. v. United States, 100 Fed. Cl. 53, 56 (2011).
Therefore, if the agency omits information that “served as a basis for” the
agency’s decision, the material should be added to complete the record. Linc
Gov’t Servs., LLC v. United States, 95 Fed. Cl. 155, 158 (2010). In applying
this test here, it is important to recognize the relatively limited scope of the
protest, which is dictated by the fact that the procurement is still in process.

       To prevail on a motion to supplement, plaintiff must demonstrate that
“‘the omission of extra-record evidence precludes effective judicial review.’”
Axiom Res. Mgmt., Inc., 564 F.3d at 1380 (quoting Murakami v. United
States, 46 Fed. Cl. 731, 735 (2000), aff’d, 398 F.3d 1342 (Fed. Cir. 2005)).
“Judicial review is ‘effective’ if it is consistent with the APA.”
AgustaWestland N. Am. v. United States, 880 F.3d 1326, 1331 (Fed. Cir.
2018) (quoting Axiom, 564 F.3d at 1381). When granting a motion to
supplement, the court must “explain why the evidence omitted from the
record frustrated judicial review as to the ultimate question of whether the
[agency’s action] was arbitrary and capricious,” and conclusory statements
                                       5
 Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 6 of 10



of explanation are insufficient. Id. at 1332 (citing Axiom, 564 F.3d at 1379–
80).

        Regarding Oracle’s request to depose two former government
employees on the issue of conflict of interest, we begin with the rule that
government officials are presumed to act in good faith. Galen Med. Assocs.
v. United States, 369 F.3d 1324, 1330 (Fed. Cir. 2004) (citing Am-Pro
Protective Agency Inc. v. United States, 281 F.3d 1234, 1239–40 (Fed. Cir.
2002)). To be granted leave to conduct limited discovery, the protestor must
show a “likelihood that discovery would lead to evidence that would meet
the clear and convincing standard” to overcome the presumption of regularity
on the merits. Starry Assocs., Inc. v. United States, 125 Fed. Cl. 613, 623
(2015) (citing Galen Med. Assocs., 369 F.3d at 1330; L–3 Commc’ns
Integrated Sys., L.P. v. United States, 91 Fed. Cl. 347, 355 (2010)). The
protestor must “make a threshold showing of ‘motivation for the Government
employees in question to have acted in bad faith or conduct that is hard to
explain absent bad faith,’ and [show] that ‘discovery could lead to evidence
which would provide the level of proof required to overcome the
presumption of regularity.’” Id. at 622 (quoting Beta Analytics Int’l v. United
States, 61 Fed. Cl. 223, 226 (2004)). The protestor must offer more than
“innuendo or suspicion” to justify discovery. Beta Analytics Int’l, 61 Fed.
Cl. at 226.

       II.    Motion to Complete or Supplement the Record with Offerors’
              Responses to the RFP

        Oracle argues that the offerors’ responses to the RFP must be included
in the AR for the court to review whether the agency exceeded its needs and
unduly restricted competition through three gate criteria. We disagree.
Although responses to the RFP generally are considered core documents in
a bid protest AR, Oracle filed this protest in the pre-award stage while the
agency’s evaluation of whether the proposals meet the gate criteria is
ongoing. Oracle’s protest presents a limited question and the AR is shaped
by the confines of Oracle’s protest. The offerors’ responses were neither
developed by the agency nor considered by the agency when drafting and
issuing the gate criteria. The offerors’ responses likewise are not part of the
agency’s explanation of the necessity of those gate criteria. The materials
developed and considered by the agency on this issue are in the AR: the gate
criteria and the agency’s explanation for their inclusion in the solicitation.
E.g., AR Tabs 35, 42–43, 100, 105–06, 113, 130–31.


                                      6
    Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 7 of 10



        Second, the offerors’ responses are not necessary to supplement the
record to permit effective judicial review. Whether the agency imposed more
limitations than were reasonable from a competitive perspective can be
determined from the existing record without considering who responded and
in what fashion. Oracle has not articulated a compelling reason to depart
from reviewing the agency’s reasoning as provided in the record. Thus, we
deny Oracle’s motion to complete or supplement the AR with the offerors’
responses to the RFP.

        III.   Motion to Complete or Supplement the Record Regarding the
               Conflict of Interest Issue and to Conduct Limited Discovery

       The bulk of Oracle’s motion to complete or supplement the AR,
including its discovery request, is aimed at uncovering additional evidence
that Mr. DeMartino and Mr. Ubhi had a conflict of interest that would affect
the procurement. 2 Once the briefing on the existing protest is complete,
however, our task on the merits will be to answer the narrow question of
whether the agency reviewed the proper materials, asked the right questions,
and articulated sufficient reasoning for its decision on the conflicts of
interest.

       Regarding completing the AR, we presently have in the AR, among
other facts, Mr. DeMartino’s and Mr. Ubhi’s employment relationships with
both DoD and AWS. We also will have access to the CO’s conflict of interest
analysis, as well as additional materials submitted to GAO regarding that
conflict of interest analysis. E.g., AR Tabs 33–34, 45–47, 50–51, 53, 64, 71,
75, 78, 86–88, 181–86. Oracle has not suggested that the government failed
to include information that the CO developed or considered when making
her no-impact determination. Instead, Oracle’s briefing, particularly its
reply, cites extensively to the AR to show that the CO’s analysis was

2
 Plaintiff’s motion, consistent with its complaint, argues that Mr. DeMartino
and Mr. Ubhi had improper conflicts of interest during their time working on
the JEDI Cloud procurement. Plaintiff’s motion also requests documents
regarding Ms. Donnelly’s role in the procurement. Based on the conflict of
interest arguments that Oracle advances in its complaint, the documents
relating to Ms. Donnelly appear to be irrelevant. To the extent that plaintiff
now argues that the CO did not properly consider Ms. Donnelly’s potential
conflict of interest regarding the procurement, we find that the record is
sufficient to review the CO’s decision regarding conflicts of interest
impacting this procurement.
                                      7
 Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 8 of 10



insufficient and that she should have, but did not, consider documents that
are relevant and in the agency’s possession. If her decision or the way she
arrived at it was arbitrary, the remedy, presumably, will be to remand for
further consideration. Thus, the AR and the briefing demonstrate that the
documents Oracle seeks to include are not necessary to complete the record.

       Likewise, none of the categories of documents submitted are
necessary to supplement the AR. The AR as it exists allows the court to
evaluate the CO’s investigation into conflicts of interest. Regarding the
publicly available documents included in Oracle’s motion at Exhibits A and
B, the government conceded that Exhibit B belongs in the AR and included
it at Tab 92, mooting that issue. The court finds that Mr. Ubhi’s public
statements included in Exhibit A are unnecessary to facilitate effective
judicial review because those statements duplicate information currently
available in the AR regarding Mr. Ubhi’s employment at AWS.

       Finally, Oracle suggests that Mr. Ubhi went back to work for AWS
with competitively sensitive information that now creates an organizational
conflict of interest (“OCI”) for AWS. That issue is not ripe, however. AWS
has recently submitted a proposal in response to the RFP, and the CO
currently is determining whether Mr. Ubhi’s employment at AWS constitutes
an OCI. Def.’s Resp. 4, 25–26, App. 2; AR Tab 70 at 5021.

        Beyond the eight document categories, Oracle requests leave to
conduct depositions and limited discovery of Mr. DeMartino and Mr. Ubhi.
We find that plaintiff has not made the necessary threshold showing to permit
discovery; the record is sufficient as it stands. The parties agree regarding
the basic facts: both former DoD employees worked with or for AWS prior
to their employment at DoD. Both former DoD employees had some role in
the beginning stages of the JEDI Cloud procurement. Mr. Ubhi ultimately
recused himself from the procurement due to AWS’s interest in purchasing
a business that he founded. The CO made a no-impact determination
regarding their potential conflicts of interest. Although Oracle has
highlighted the possibility that Mr. DeMartino and Mr. Ubhi could have been
motivated to steer the solicitation in a direction that would benefit AWS,
many of the facts that Oracle lists are included in the AR, thus requiring no
discovery to include in the record. See, e.g., Pl.’s Reply 23–30. Additionally,
some of the “facts” are unsupported by any evidence, casting only suspicion
on Mr. DeMartino and Mr. Ubhi. See, e.g., Pl.’s Reply 24, 25.

       This case is unlike Starry, which was cited extensively in the briefing
                                      8
 Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 9 of 10



by the parties, in several respects. Whereas the agency employee involved
in Starry was “clearly the decision maker with regard to the cancellation of
the solicitation and failure to follow GAO’s direction,” Mr. Ubhi and Mr.
DeMartino do not appear to be the final decision makers or even members of
a limited team regarding the acceleration of a single-award contract vehicle.
125 Fed. Cl. at 622. Furthermore, there are a wealth of documents in the AR
regarding who conducted the investigation and how the CO made the conflict
of interest determination, as well as the content of that investigation.
Whereas in Starry, the protestor demonstrated that the record was missing
explanations or contained pretextual or contradictory explanations. Id. at
622–24. We have at least a facially sufficient access into the agency action
here and are not faced with the likelihood of a fruitless review.

        More apt is Jacobs Tech. Inc. v. United States, 100 Fed. Cl. 198, 207
(2011). In that case, the “essence of [the protestor’s] Motion to Compel
Discovery from Jacobs and to Supplement the Administrative Record [was]
to discover information from Jacobs to determine if there was a violation of
the [Procurement Integrity Act, 41 U.S.C. §§ 2101–07 (2018) (“PIA”)] or if
there was an OCI.” Oracle’s motion reflects the same goal: to determine if
there is, in fact, a conflict of interest. For instance, Oracle’s request that the
government include the entire contents of DoD’s JEDI Cloud Google Drive
would serve no other purpose other than to reveal, document by document,
exactly what information the two former employees had access to during
their DoD employment. Deposing either former employee would be an
attempt to elicit the former employees’ own understanding of their role in the
JEDI Cloud procurement and what communications they did or did not have
with AWS. Either of these examples might or might not have been
appropriate for the CO to investigate, but as the court held in Jacobs, it is
“the agency—not the Court or [the protestor]—[that] is charged with
conducting the OCI analysis and a PIA investigation (if warranted),” and thus
we will not usurp DoD’s role. Id. at 208.

       We do not suggest that there are no circumstances under which the
court would allow discovery in similar circumstances, but we are at an early
stage in the procurement with at least one conflict determination ongoing and
narrow questions ripe for our consideration. Although we understand
Oracle’s concern that two former AWS employees had some level of
involvement in the JEDI Cloud procurement, and it may be that the CO
should have considered much more information than she did, the AR is
sufficient to decide whether the CO considered the appropriate information
to make her no-impact determination, or whether it was error not to do more.
                                        9
Case 1:18-cv-01880-EGB Document 51 Filed 01/28/19 Page 10 of 10




                             CONCLUSION

       In sum, government has included in the AR the documents that it
developed and considered in making the decisions at issue, and plaintiff has
not made a sufficient showing for this court to permit supplementation or
limited discovery. Plaintiff’s motion is denied.


                                         s/Eric G. Bruggink
                                         ERIC G. BRUGGINK
                                         Senior Judge




                                    10
